Motion Granted; Abatement Order filed September 27, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00544-CV
                                   ____________

   CRISTINA NEWALL KALLOP, A/K/A MARIA CRISTINA NEWALL
                 VASQUEZ DE VELASCO, Appellant

                                        V.

    OFFSHORE EXPLORATION AND PRODUCTION, LLC, Appellee


                     On Appeal from Probate Court No. 4
                             Harris County, Texas
                      Trial Court Cause No. 475,050-402

                            ABATEMENT ORDER

      Appellant’s have filed an agreed motion to stay this appeal pending a potential
resolution of their dispute. The motion is GRANTED. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket for ninety (90) days. The appeal will then be reinstated on this
court’s active docket, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM


Panel Consists of Justices Jewell, Bourliot and Zimmerer.